MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider.
The BIA did not abuse its discretion in denying petitioner’s motion to reconsider as untimely. See 8 C.F.R. § 1003.2(b)(2) (stating that motions to reconsider shall be filed within 30 days after the BIA decision). Petitioner’s motion was filed over eight months after the last order of the BIA. Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.